Exhibit 10.41

ALLSCRIPTS HEALTHCARE SOLUTIONS, INC.

Restricted Stock Unit Award Agreement

THIS AGREEMENT is made as of             ,          (the “Grant Date”), by and
between Allscripts Healthcare Solutions, Inc., a Delaware corporation
(“Company”), and Paul M. Black (“Black”) [as an inducement to accept employment
with the Company].

WHEREAS, Black is expected to perform valuable services for the Company and the
Company considers it desirable and in its best interests that Black be given a
proprietary interest in the Company and an incentive to advance the interests of
the Company by possessing units that are settled in shares of the Company’s
Common Stock, $.01 par value per share (the “Common Stock”), in accordance with
the Company’s 2011 Stock Incentive Plan (the “Plan”).

NOW THEREFORE, in consideration of the foregoing premises, it is agreed by and
between the parties as follows:

 

1. Grant of Restricted Stock Units.

 

  (a) Grant. Subject to the terms and conditions set forth in this Agreement and
the Plan, the Company hereby grants to Black an award of              restricted
stock units (the “Restricted Stock Unit Award”), which shall vest and become
unrestricted in accordance with Section 2 hereof.

 

  (b) Transferability. Restricted stock units subject to the Restricted Stock
Unit Award and not then vested and unrestricted may not be sold, transferred,
pledged, assigned, alienated, hypothecated, encumbered or otherwise disposed of
(whether by operation of law or otherwise) or be subject to execution,
attachment or similar process. Upon any attempt to so sell, transfer, assign,
pledge, alienate, hypothecate or encumber, or otherwise dispose of such
restricted stock units, the Restricted Stock Unit Award shall immediately become
null and void.

 

2. Vesting.

 

  (a) Vesting. Subject to this Section 2, the Restricted Stock Unit Award shall
vest and become unrestricted in accordance with Exhibit A hereto.

 

  (b) Accelerated Vesting for Termination following a Change in Control. Unless
otherwise provided in another written agreement between Black and the Company,
in the event of a Change in Control (as defined in the Plan) in which the
successor company (including the parent of any surviving corporation in a
merger) assumes or substitutes the Restricted Stock Unit Award, if Black‘s
employment with such successor company (or a subsidiary thereof) is terminated
within 24 months following such Change in Control (or within six months prior
thereto in connection with the Change in Control) without Cause by the Company
or the successor company or by Black for Constructive Discharge, all
restrictions, limitations and other conditions applicable to the Restricted
Stock Unit Award outstanding as of the date of such termination of employment
(or as of the date of the Change in Control if termination occurred prior to and
in connection with the Change in Control) shall lapse and the restricted stock
units shall become free of all restrictions.



--------------------------------------------------------------------------------

  (c) Settlement of Restricted Stock Units. Upon the date restricted stock units
subject to this Agreement become vested and unrestricted, one share of Common
Stock shall be issuable for each restricted stock unit that vests on such date,
subject to the terms and conditions of the Plan and this Agreement. Thereafter,
the Company will transfer such shares of Common Stock to Black upon satisfaction
of any required tax withholding obligations.

 

  (d) Other Defined Terms.

Cause. “Cause” shall have the meaning set forth in the Employment Agreement,
dated December 19, 2012, between the Company and Black (the “Employment
Agreement”).

Constructive Discharge. “Constructive Discharge” shall have the meaning set
forth in the Employment Agreement.

 

3. No Rights as Stockholder; Dividend Equivalents. Black shall not have any
rights of a stockholder of the Company with respect to any shares of Common
Stock issuable upon the vesting of restricted stock units subject to this
Agreement (including the right to vote and to receive dividends and other
distributions paid with respect to shares of Common Stock), unless and until,
and only to the extent, the Restricted Stock Unit Award is settled by the
issuance of such shares of Common Stock to Black. Notwithstanding the foregoing,
at such time as the restrictions lapse, an amount equal to any cash dividends
that would have been payable to Black if the shares of Common Stock underlying
the restricted stock units subject to this Agreement had been issued to Black
during the restriction period shall be paid in cash to Black with respect to the
actual number of restricted stock units that have vested. This Section 3 will
not apply with respect to record dates for dividends occurring prior to the
Grant Date or after the restriction period has lapsed.

 

4. Termination of Unvested Restricted Stock Unit Award.

 

  (a) Subject to Section 2 and subsection 4(b) below, if Black’s employment with
the Company (or an affiliate of the Company if such affiliate is Black’s
employer) is terminated for any reason, the portion of the Restricted Stock Unit
Award which is not vested and unrestricted as of the date of termination shall
immediately thereafter be forfeited by Black and such portion shall be cancelled
by the Company.

 

  (b) If, on the date Black’s employment terminates, there is a written
employment agreement in place between Black and the Company (or between Black
and an affiliate of the Company if such affiliate is Black’s employer), then, in
the event of a conflict, the terms of such written employment agreement
regarding vesting upon termination shall prevail over the terms of this
Agreement.

 

2



--------------------------------------------------------------------------------

5. Adjustment in Event of Happening of Condition.

In the event that there is any change in the number of issued shares of Common
Stock of the Company without new consideration to the Company (such as by stock
dividends or stock split-ups), then the number of unvested and restricted stock
units subject to this Restricted Stock Award shall be adjusted in proportion to
such change in issued shares.

If the outstanding shares of Common Stock of the Company shall be combined, or
be changed into another kind of stock of the Company or into equity securities
of another corporation, whether through recapitalization, reorganization, sale,
merger, consolidation, etc., the Company shall cause adequate provision to be
made whereby the unvested restricted stock units subject to this Agreement shall
be adjusted equitably so that the securities received upon vesting shall be the
same as if the vesting had occurred immediately prior to such recapitalization,
reorganization, sale, merger, consolidation, etc.

Notwithstanding the foregoing, in the event of a sale of the Company through a
merger, consolidation or sale of all or substantially all of its assets where
all or part of the consideration is stock, cash or other securities or property
(a “Transaction”), the Restricted Stock Unit Award shall be assumed or an award
of equivalent value shall be substituted by the successor corporation or a
parent or subsidiary of the successor corporation in an economically equivalent
manner. In the event that the successor corporation refuses or is unable to
assume or substitute for the Restricted Stock Unit Award in an economically
equivalent manner, then simultaneously with the consummation of the Transaction,
Black shall fully vest in the Restricted Stock Unit Award and all restricted
stock units subject to the Restricted Stock Unit Award shall become
unrestricted. For the purposes of this Section 5, the Restricted Stock Unit
Award shall be considered assumed in an economically equivalent manner only if,
following the Transaction, the Restricted Stock Unit Award confers the right to
receive, for each restricted stock unit subject to the Restricted Stock Unit
Award and unvested immediately prior to the Transaction, publicly traded shares
of common stock of the successor company substantially equal in fair market
value to the per share consideration received by holders of shares of Common
Stock in the Transaction. The determination of such substantial equality of
value of consideration shall be made by the Committee in its sole discretion and
its determination shall be conclusive and binding.

 

6. No Right to Continued Employment. This Agreement shall not be construed as
giving Black the right to be retained in the employ of the Company.

 

7. Provisions of Plan. This Restricted Stock Unit Award is granted pursuant to,
and subject to the terms and conditions of, the Plan (which is incorporated
herein by reference). In the event a provision of this Agreement conflicts with
the Plan, the terms of the Plan will prevail. Black acknowledges receiving a
copy of the Plan and this Agreement. Any capitalized term not defined herein
shall have the same meaning as in the Plan.

 

8.

Withholding of Taxes; Section 409A. The Company shall be entitled, if necessary
or desirable, to withhold from any amounts due and payable by the Company to
Black (or to secure payment from Black in lieu of withholding) the amount of any
withholding or other tax due from the Company (“Required Tax Payments”) with
respect to any

 

3



--------------------------------------------------------------------------------

  restricted stock units which become vested and unrestricted under this
Agreement, and the Company may defer issuance of Common Stock underlying such
restricted stock units until such amounts are paid or withheld. Black shall
satisfy his or her Required Tax Payments by any of the following means: (1) a
cash payment to the Company, (2) delivery (either actual delivery or by
attestation procedures established by the Company) to the Company of previously
owned whole shares of Common Stock (for which Black has good title, free and
clear of all liens and encumbrances) having a Fair Market Value (as defined in
the Plan), determined as of the date the obligation to withhold or pay taxes
first arises in connection with the Restricted Stock Unit Award (the “Tax
Date”), equal to the Required Tax Payments, (3) authorizing the Company to
withhold from the shares of Common Stock otherwise to be delivered to the holder
pursuant to the Restricted Stock Unit Award, a number of whole shares of Common
Stock having a Fair Market Value, determined as of the Tax Date, equal to the
Required Tax Payments, (4) a cash payment by a broker-dealer acceptable to the
Company through whom Black has sold the shares with respect to which the
Required Tax Payments have arisen or (5) any combination of (1), (2) and (3).
The Compensation Committee shall have sole discretion to disapprove of an
election pursuant to any of clauses (2)-(5) for any holder who is not an
“officer” (as defined in Rule 16a-1(f) under the Securities Exchange Act of
1934). Unless and until the Company determines otherwise, the method in clause
(3) above shall be utilized. Shares of Common Stock to be delivered or withheld
may not have a Fair Market Value in excess of the minimum amount of the Required
Tax Payments. Any fraction of a share of Common Stock which would be required to
satisfy such an obligation shall be disregarded and the remaining amount due
shall be paid in cash by the holder. No certificate representing a share of
Common Stock shall be delivered until the Required Tax Payments have been
satisfied in full.

It is intended that any amounts payable under this Restricted Stock Unit Award
comply with the provisions of Code Section 409A of the Internal Revenue Code of
1986 and the treasury regulations relating thereto so as not to subject Black to
the payment of interest and tax penalty which may be imposed under Code
Section 409A. In furtherance of this interest, to the extent that any
regulations or other guidance issued under Code Section 409A after the date of
this Restricted Stock Unit Award would result in Black being subject to payment
of interest and tax penalty under Code Section 409A, the parties agree to amend
this Restricted Stock Unit Award in order to bring this Restricted Stock Unit
Award into compliance with Code Section 409A. No amount shall be payable
pursuant to a termination of Black’s employment unless such termination
constitutes a separation from service under Section 409A. To the extent any
amounts payable upon Black’s separation from service are nonqualified deferred
compensation under Section 409A, and if Black is at such time a specified
employee under Section 409A, then to the extent required under Section 409A
payment of such amounts shall be postponed until six (6) months following the
date of Black’s separation from service (or until any earlier date of Black’s
death), upon which date all such postponed amounts shall be paid to Black in a
lump sum, and any remaining payments due shall be paid as otherwise provided
herein. The determination of whether Black is a specified employee shall made by
the Company in accordance with Section 409A.

 

4



--------------------------------------------------------------------------------

9. Binding Effect. This Agreement shall inure to the benefit of and be binding
upon the parties hereto and their respective heirs, executors, administrators,
successors and assigns.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
on the day and year first above written.

 

ALLSCRIPTS HEALTHCARE SOLUTIONS, INC. By:  

 

Name:  

 

 

Paul M. Black

 

5



--------------------------------------------------------------------------------

Exhibit A

For purposes of this Exhibit:

 

  •  

The number of restricted stock units subject to this Agreement is <        >,
which shall be eligible for vesting, provided that the Performance Measure
described below is achieved during the first two quarters in the Company’s 2013
fiscal year as set forth below.

 

  •  

The “Performance Measure” is [description of performance measure].

If Black remains continuously employed by the Company or its subsidiaries from
the Grant Date through [description of vesting terms]

.